Citation Nr: 1710557	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  11-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than July 9, 2008, for the grant of service connection for osteoarthritis of the lumbar spine.

2.  Entitlement to service connection for a disability characterized by neurological abnormalities of the right and left lower extremities, as secondary to the service-connected osteoarthritis of the lumbar spine.

3.  Whether VA's recoupment of the offset of the Veteran's military severance pay was proper.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979, and from September 1980 to March 1985.  

These matters come before the Board of Veterans Appeals (Board) on appeal from a January 2009 rating decision and an April 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2016,  the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  

In March 2009, the Veteran filed a timely notice of disagreement with respect to the portion of the January 2009 rating decision which denied entitlement to service connection for a disability characterized by neurological abnormalities of both lower extremities, secondary to the service-connected osteoarthritis of the lumbar spine.  In addition, in April 2011, the Veteran filed a timely notice of disagreement with respect to VA's decision to recoup the offset of the military severance pay that was paid to the Veteran.  Thus, those issues are currently before the Board and have been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  They are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to service connection for residuals of a motor vehicle accident, which he described as a "whiplash injury," in April 1989.  The claim was denied in a May 1990 rating decision, which granted service connection for a cervical spine disability as a residual of the in-service motor vehicle accident, and denied entitlement to a low back disability.  

2.  The Veteran was notified of the adverse decision on his claim for service connection for a low back disability in July 1990; however, he did not appeal the claim or submit new and material evidence within one year of the decision.  As a result, the May 1990 rating decision is final.  

2.   The next written communication from the Veteran which could be interpreted as an informal or formal claim of entitlement to service connection for a low back disability was received by VA on July 9, 2008.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than July 9, 2008, for the grant of service connection for osteoarthritis of the lumbar spine have not been met. 38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.151, 3.400 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159 (2016), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Here, the Veteran is challenging the effective date assigned to a grant of service connection for osteoarthritis of the lumbar spine.  When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17  (2007). 

II.  Analysis

In a January 2009 rating decision, the AOJ granted service connection for osteoarthritis of the lumbar spine, and assigned a disability rating of 20 percent, effective July 9, 2008.  The Veteran appealed the assigned effective date, contending that he filed a claim for service connection for a low back disability in 1985, and that the award of service connection for this disability should be made effective from that year.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  For service connection claims, the effective date is the day after separation from service or date entitlement arose, if a claim is received within one year of separation from service; otherwise the general rule applies.  38 U.S.C.A.       § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "application" or "claim" means a communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (2016).


The regulations in effect at the time the Veteran filed his claim of entitlement to service connection stipulated that any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  See 38 C.F.R.      § 3.155 (a) (2016).

The Board has carefully reviewed the evidence of record, but has found no evidence that the Veteran filed a claim for compensation for a low back disability in 1985.  The earliest communication that can be construed as such a claim was received on April 26, 1989.  At that time, the Veteran filed a claim for "whiplash injury," resulting from a 1983 motor vehicle accident while on active duty.  During the development of the evidence necessary to support the claim, it became clear that the Veteran intended to claim service connection for all residuals of the 1983 motor vehicle accident, including a low back disability.  As a result, the definition of "whiplash injury," for purposes of this claim, was expanded to include a neck injury and a back injury.

A May 1990 rating decision granted service connection for residuals of an injury to the Veteran's neck, but denied service connection for a back injury.  The decision indicates that although the Veteran had back pain immediately following the accident, the pain resolved during service and did not result in any chronic back pain or other symptoms.  

The Veteran was notified of this adverse decision in a July 1990 letter.  He did not appeal the decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).  An unappealed rating decision is final in the absence of clear and unmistakable error, and is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2016).  

There is no evidence in the record indicating that the Veteran intended to reopen the previously denied claim until a letter received by VA on July 9, 2008.  As a result, an effective date any earlier than July 8, 2009, cannot be granted.

The Board has considered the Veteran's assertions that he filed a claim for service connection for a low back disability in 1985, and that his service-connected disability should be effectuated from this date.  However, as previously noted, there is no indication in the record that the Veteran filed a claim for compensation in 1985.  Furthermore, even if it could be shown that the Veteran did file such a claim in 1985, the pending claim was adjudicated in the May 1990 decision.  Because the May 1990 decision is final, there can be no effective date for the award of service connection for a low back disability prior to that date.  38 C.F.R. § 3.400.

Under these circumstances, the claim for an effective date earlier than July 9, 2008, for the award of service connection for osteoarthritis of the lumbar spine, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

Entitlement to an effective date earlier than July 9, 2008, for the grant of service connection for osteoarthritis of the lumbar spine, is denied.





REMAND

The January 2009 rating decision also denied entitlement to service connection for neurological abnormalities in both lower extremities, claimed as secondary to the service-connected osteoarthritis of the lumbar spine.  The Veteran filed a timely notice of disagreement (NOD) with the denial of this claim in March 2009.  38 C.F.R. §§ 20.201, 20.302(a) (2016).  

Additionally, in April 2011, the AOJ issued a final determination that VA is entitled to recoup military severance benefits paid to the Veteran.  The Veteran filed a timely NOD that same month.  

A statement of the case (SOC) addressing these NODs has not been issued.  Under the circumstances, the Board is obliged to remand this issue to the AOJ for the issuance of a SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436  (1997). 

Accordingly, the case is REMANDED for the following actions:

Issue the Veteran an SOC as to the claim for service connection for neurological abnormalities in the lower extremities, as well as the propriety of VA's recoupment of military severance pay.  The SOC must include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action.




____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

Department of Veterans Affairs


